DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 14/591,478.
Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 14/591,478 shows a magnetic core comprising: a nanocrystalline alloy ribbon having a composition represented by FebalCuxBySizAaXb, where 0.6 at.%≤x<1.2 at.%, 10 at.%≤y≤20 at.%, 0 at.%<z≤10 at.%, 10 at.%<(y+z)≤24 at.%, and 0 at.%≤a≤10 at.%, 0 at.%≤b≤5 at.%, at.% being atomic percent, and where A is an optional inclusion of at least one element selected from Ni, Mn, Co, V, Cr, Ti, Zr, Nb, Mo, Hf, Ta and W, and X is an optional inclusion of at least one element selected from Re, Y, Zn, As, In, Sn, and rare earth elements, a total content of Ti, Mo, Nb, Zr, Ta and Hf in the composition is below 0.3 atomic percent, the nanocrystalline alloy ribbon having a heat-treated local structure including nanocrystals with average particle sizes of less than 40 nm are dispersed in an amorphous matrix and are occupying more than 30 volume percent of the nanocrystailline alloy ribbon, and the magnetic core having a coercivity of less than 4 A/m, and a magnetic induction at 80 A/m exceeding 1.6 T and below 1.75 T. Copending Application No. 14/591,478 also teaches an identical composition, identical microstructure, and substantially identical process of making.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8-10, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. [U.S. Pub. No. 2011/0272065].
Regarding Claim 1, Ohta et al. shows a magnetic core (Abstract, Paragraph [0045]) comprising:
a nanocrystalline alloy ribbon (Abstract, Paragraph [0045]) having a composition represented by FebalCuxBySizAaXb, (Abstract, Table 6, Sample 5-10, Paragraphs [0012], [0048], [0050]) where 0.6 at.%≤x<1.2 at.% (Abstract, Table 6, Sample 5-10, x=1), 10 at.%≤y≤20 at.% (Abstract, Table 6, Sample 5-10, y=12), 0 at.%<z≤10 at.% (Abstract, Table 6, Sample 5-10, z=4), 10 at.%<(y+z)≤24 at.% (Abstract, Table 6, Sample 5-10, y+z=16), and 0 at.%≤a≤10 at.% (Abstract, Table 6, Sample 5-10, a=1), 0 at.%≤b≤5 at.% (Abstract, Table 6, Sample 5-10, b=0), at.% being atomic percent, and where A is an optional inclusion of at least one element selected from Ni, Mn, Co, V, Cr, Ti, Zr, Nb, Mo, Hf, Ta and W (Abstract, Table 6, Sample 5-10, 
a total content of Ti, Mo, Nb, Zr, Ta and Hf in the composition is below 0.3 atomic percent (since Ti, Mo, Nb, Zr, Ta and Hf is not included in Table 6, Sample 5-10, then it is about zero),
the nanocrystalline alloy ribbon having a heat-treated (annealing and heat treatment, Abstract, Paragraphs [0018], [0052], [0055], [0056]) local structure (nano-crystalline in an amorphous structure, Abstract, Paragraph [0012]) including nanocrystals with average particle sizes of less than 40 nm (Abstract, Paragraph [0012]) dispersed in an amorphous matrix and are occupying more than 30 volume percent of the nanocrystalline alloy ribbon (Abstract, Paragraph [0012]), and 
the magnetic core having a coercivity of less than 4 A/m (as of limitation "a coercivity of less than 4 A/m", it is seen that the Ohta et al. reference has the same structural and composition limitations as of the invention, therefore, a coercivity of less than 4 A/m is expected, see explanation below).
Ohta et al. does not explicitly teach a magnetic induction at 80 A/m exceeding 1.6 T and below 1.75 T and a coercivity of less than 4 A/m.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to the specific ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to obtain low core loss and excellent corrosion resistance (Paragraphs [0010], [0127], Table 7).  In re Aller, 105 USPQ 233.
Note that the limitation "heat-treated local structure" is a product-by-process limitation. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does 
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. the nanocrystalline alloy ribbon, does not depend on its method of production, i.e. heat-treated local structure. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
In addition, Ohta et al. teaches a nanocrystalline alloy ribbon with a substantially identical composition and microstructure such that its alloy ribbon is made by a substantially identical process comprising heating the alloy ribbon at an average heating rate of 0.1-200°C/min or higher from preferably about 250°C or higher or 300°C or higher to a predetermined holding temperature of 430-500°C, and holding at the holding temperature for 1 hour or less, preferably 30 min or less, more preferably 20 min or less, most preferably 15 min or less ([0080]-[0084]). In Paragraph [0080], Ohta et al. also teaches heating the alloy ribbon at an average heating rate of 100°C/min or higher from preferably about 250°C or higher or 300°C or higher to a predetermined holding temperature of 430-500°C, and holding at the holding temperature for 1 hour or less, preferably 30 min or less, more preferably 20 min or less, most preferably 15 min or less to form a nanocrystalline alloy ribbon with a substantially identical composition and microstructure such that its alloy ribbon is made by a substantially identical process.
This process is substantially identical to the process described in Applicant's originally filed specification (such as [0027], [0031]) comprising heating a nanocrystalline alloy ribbon at an average heating rate of more than 50 °C/sec from room temperature or higher to a 
Therefore, one of ordinary skill in the art would expect the alloy ribbon of Ohta et al. to have a magnetic induction at 80 A/m exceeding 1.6 T and below 1.75 T and a coercivity Hc of less than 4 A/m, as the alloy ribbon of Ohta et al. is of a substantially identical composition and microstructure and is produced by a substantially identical process. In the case where "the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." See MPEP §2112.01.
With respect to Claim 8, Ohta et al. shows the composition of the nanocrystalline alloy ribbon contains at least 78 at.% Fe (Abstract, Table 6, Sample 5-10, Paragraph [0045]).
With respect to Claim 9, Ohta et al. shows the composition of the nanocrystalline alloy ribbon contains from 0.01 atomic percent to 10 atomic percent of at least one selected from Ni, Mn, Co, V, Cr, Ti, Mo, and W (Table 6, Sample 5-10).
With respect to Claim 10, Ohta et al. shows the composition of the nanocrystalline alloy contains one or more selected from Nb, Zr, Ta and Hf in an amount that is at least 0.01 atomic percent and below 0.3 atomic percent in total (Paragraphs [0016], [0052]). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the composition of the nanocrystalline alloy contains one or more selected from Ti, Mo, Nb, Zr, Ta and Hf in an amount that is at least 0.01 atomic percent and below 0.3 atomic percent in total as taught by Ohta et al. to obtain improvement of saturation magnetic flux density Bs and soft magnetic properties (Paragraph [0052]). 
With respect to Claim 11, Ohta et al. shows the composition of the nanocrystalline alloy ribbon (Abstract), a total amount of Re, Y, Zn, As, In, Sn, and rare earth elements is in a range of from 0 atomic percent to less than 2.0 atomic percent (Abstract, Table 6, Sample 5-10 where 
With respect to Claim 12, Ohta et al. shows the total amount of Re, Y, Zn, As, In, Sn, and rare earth elements is in a range of from 0 atomic percent to less than 1.0 atomic percent (Abstract, Table 6, Sample 5-10, where a total amount of Re, Y, Zn, As, In, Sn, and rare earth elements is about zero, Paragraph [0053]).
With respect to Claim 13, Ohta et al. shows an electrical power distribution transformer comprising the magnetic core of claim 1 (transformers for power magnetic devices, Paragraph [0094]).
Regarding the recitation of an electrical power distribution transformer, they cannot be relied upon to distinguish over the Ohta et al reference because they are seen as intended use (i.e., when the claim is directed to a circuit device, any recitation concerning the input or output signal of such circuit device or environment in which the circuit device is employed is not part of the inventive circuit device). Only structural and functional limitations are given patentable weight. 
With respect to Claim 14, Ohta et al. shows a magnetic inductor for electrical power management operated at commercial and high frequencies, comprising the magnetic core of claim 1 (Paragraph [0094]).
Regarding the recitation of a magnetic inductor for electrical power management operated at commercial and high frequencies, they cannot be relied upon to distinguish over the Ohta et al reference because they are seen as intended use (i.e., when the claim is directed to a circuit device, any recitation concerning the input or output signal of such circuit device or environment in which the circuit device is employed is not part of the inventive circuit device). Only structural and functional limitations are given patentable weight. 

Regarding the recitation of a transformer utilized in power electronics, they cannot be relied upon to distinguish over the Ohta et al reference because they are seen as intended use (i.e., when the claim is directed to a circuit device, any recitation concerning the input or output signal of such circuit device or environment in which the circuit device is employed is not part of the inventive circuit device). Only structural and functional limitations are given patentable weight. 

Claims 2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. in view of Herzer et al. [U.S. Pub. No. 2014/0152416] and Waeckerle et al. [U.S. Pub. No. 2008/0196795].
Regarding Claim 2, Ohta et al. shows the nanocrystalline alloy ribbon has been subjected to heat treatment at a temperature in a range of from 430 °C to 550 °C (Paragraphs [0080]-[0084]) at a heating rate of 10 °C/s or more (Paragraphs [0080]-[0084]), the nanocrystalline alloy ribbon has been wound, after the heat treatment, to form a wound core (Paragraphs [0080]-[0084]).
Ohta et al. does not show a tension between 1 MPa and 500 MPa applied during the heat treatment and heat treating for less than 30 seconds.
Herzer et al. shows a magnetic core teaching and suggesting the nanocrystalline alloy ribbon has been subjected to heat treatment at a temperature in a range of from 430 °C to 550 °C (Abstract, Fig. 2, Paragraphs [0052], [0117]), with a tension between 1 MPa and 500 MPa applied during the heat treatment (Abstract, Fig. 2, Paragraphs [0053], [0058], [0117]), the nanocrystalline alloy ribbon has been wound, after the heat treatment, to form a wound core (Abstract, Fig. 2, Paragraphs [0078], [0117], [0119]).

Ohta et al. in view of Herzer et al. does not show heat treating for less than 30 seconds.
Waeckerle et al. disclose heat treating for less than 30 seconds (Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to less than 30 seconds as taught by Waeckerle et al. for the heat treating as disclosed by Ohta et al. in view of Herzer et al. for the benefit of short annealing time to optimize crystalline fraction production which will be suitable for winding (Paragraph [0015]). 
Moreover, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. ribbon, does not depend on its method of production, i.e. heat treatment at a temperature in a range of from 430 °C to 550 °C a heating rate of 10 °C/s or more for less than 30 seconds. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
Moreover, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. ribbon, does not depend on its method of production, i.e. tension 
Regarding Claim 5, Ohta et al. discloses the nanocrystalline alloy ribbon has been heat-treated by an average heating rate of more than 10 °C/s from room temperature to a predetermined holding temperature which exceeds 430 °C and less than 550 °C (Paragraphs [0080]-[0084]). Herzer et al. shows the nanocrystalline alloy ribbon has been heat-treated at a temperature to a predetermined holding temperature which exceeds 430 °C and less than 550 °C (Fig. 2, Paragraphs [0052], [0117]). Waeckerle et al. shows then held at the hold temperature for a holding time of less than 30 seconds (Abstract).
Moreover, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. ribbon, does not depend on its method of production, i.e. heat-treated by an average heating rate of more than 10 °C/s from room temperature to a predetermined holding temperature which exceeds 450 °C and is less than 520 °C, with the holding time of less than 30 seconds. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
Regarding Claim 6, Ohta et al. discloses the nanocrystalline alloy ribbon has been heat-treated by an average heating rate of more than 10 °C/s from 300 °C temperature to a predetermined holding temperature which exceeds 430 °C and less than 550 °C (Paragraphs [0080]-[0084]). Herzer et al. shows the nanocrystalline alloy ribbon has been heat-treated at a temperature to a predetermined holding temperature which exceeds 450 °C and less than 520 °C (Fig. 2, Paragraphs [0052], [0117]). Waeckerle et al. shows then held at the holding temperature for a holding time of less than 30 seconds (Abstract).
Moreover, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been 
Regarding Claim 7, Waeckerle et al. shows the holding time is less than 20 seconds (Abstract).
Moreover, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. ribbon, does not depend on its method of production, i.e. the holding time is less than 20 seconds. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 

Claims 2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. in view of Herzer et al. [U.S. Pub. No. 2014/0104024] (hereinafter as “Herzer ‘024”).
Regarding Claim 2, Ohta et al. shows the nanocrystalline alloy ribbon has been subjected to heat treatment at a temperature in a range of from 430 °C to 550 °C (Paragraphs [0080]-[0084]) at a heating rate of 10 °C/s or more (Paragraphs [0080]-[0084]), the nanocrystalline alloy ribbon has been wound, after the heat treatment, to form a wound core (Paragraphs [0080]-[0084]).
Ohta et al. does not show a tension between 1 MPa and 500 MPa applied during the heat treatment and heat treating for less than 30 seconds.
Herzer ‘024 shows a magnetic core teaching and suggesting the nanocrystalline alloy ribbon has been subjected to heat treatment at a temperature in a range of from 430 °C to 550 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a tension between 1 MPa and 500 MPa applied during the heat treatment and heat treating for less than 30 seconds as taught by Herzer ‘024 for the heat treatment as disclosed by Ohta et al. to improve the uniformity of the soft magnetic properties of the magnetic alloy (Paragraph [0052]). 
Moreover, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. ribbon, does not depend on its method of production, i.e. heat treatment at a temperature in a range of from 430 °C to 550 °C a heating rate of 10 °C/s or more for less than 30 seconds. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
Moreover, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. ribbon, does not depend on its method of production, i.e. tension between 1 MPa and 500 MPa applied during the heat treatment. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
Regarding Claim 5, Ohta et al. discloses the nanocrystalline alloy ribbon has been heat-treated by an average heating rate of more than 10 °C/s from room temperature to a predetermined holding temperature which exceeds 430 °C and less than 550 °C (Paragraphs 
Moreover, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. ribbon, does not depend on its method of production, i.e. heat-treated by an average heating rate of more than 10 °C/s from room temperature to a predetermined holding temperature which exceeds 450 °C and is less than 520 °C, with the holding time of less than 30 seconds. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
Regarding Claim 6, Ohta et al. discloses the nanocrystalline alloy ribbon has been heat-treated by an average heating rate of more than 10 °C/s from 300 °C temperature to a predetermined holding temperature which exceeds 430 °C and less than 550 °C (Paragraphs [0080]-[0084]). Herzer ‘024 shows the nanocrystalline alloy ribbon has been heat-treated at a temperature to a predetermined holding temperature which exceeds 450 °C and less than 520 °C (Paragraphs [0038], [0064], [0076]), with the holding time of less than 30 seconds (Paragraphs [0038], [0064], [0076]).
Moreover, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. ribbon, does not depend on its method of production, i.e. heat-treated by an average heating rate of more than 10 °C/s from 300 °C/s to a predetermined 
Regarding Claim 7, Herzer ‘024 shows the holding time is less than 20 seconds (Paragraphs [0038], [0064], [0076]).
Moreover, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. ribbon, does not depend on its method of production, i.e. the holding time is less than 20 seconds. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. in view of Herzer et al. and Waeckerle et al. as applied in claim 2 above, and further in view of  Katsuto et al. [JP 2004-353090].
Ohta et al. shows a magnetic field of less than 4 kA/m (Paragraphs [0139]) applied along the wound core’s circumference direction. Herzer et al. shows the core has been heat-treated in a wound form at a temperature from 400 °C to 500 °C (Paragraph [0133]) for 1.8 ks - 10.8 ks (Paragraph [0133]).
In addition, Katsuto shows a magnetic field of less than 4 kA/m (Page 8, second paragraph) applied along the wound core’s circumference direction (Page 8, second paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a magnetic field of less than 4 kA/m as taught by Katsuto for the device as disclosed by Ohta et al. in view of Herzer et al. and Waeckerle et al. for the benefit of inducing desired magnetic properties.
. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. in view of Herzer ‘024 as applied in claim 2 above, and further in view of  Herzer et al. [U.S. Pub. No. 2014/0152416] (hereinafter as “Herzer ‘416”) and Katsuto et al. [JP 2004-353090].
Ohta et al. shows a magnetic field of less than 4 kA/m (Paragraphs [0139]) applied along the wound core’s circumference direction. Herzer ‘024 shows the core has been heat-treated in a wound form at a temperature from 400 °C to 500 °C (Paragraphs [0038], [0064], [0076]).
Ohta et al. in view of Herzer ‘024 does not explicitly disclose heat-treated for 1.8 ks - 10.8 ks.
Herzer ‘416 shows a magnetic core teaching and suggesting the wound core has been heat-treated in a wound form at a temperature from 400 °C to 500 °C (Paragraph [0133]) for 1.8 ks - 10.8 ks (Paragraph [0133]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a temperature from 400 °C to 500 °C for 1.8 ks - 10.8 ks as taught by Herzer ‘416 for the heat treatment as disclosed by Ohta et al. in view of Herzer ‘024 to improve the uniformity of the soft magnetic properties of the magnetic alloy to obtain desirable permeability (Paragraphs [0034], [0053]) and accurate optimization of the core dimensions (Paragraph [0106]).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a magnetic field of less than 4 kA/m as taught by Katsuto for the device as disclosed by Ohta et al. in view of Herzer ‘024 and Herzer ‘416 for the benefit of inducing desired magnetic properties.
Moreover, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. core, does not depend on its method of production, i.e. heat-treated in wound form at a temperature from 400 °C to 500 °C for 1.8 ks - 10.8 ks in a magnetic field of less than 4kA/m applied along the core’s circumference direction. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. in view of “Continuous-annealing method for producing a flexible, curved, soft magnetic amorphous alloy ribbon" by Francoeur et al. (as cited by applicant) and "Structure and properties changes to Fe78Si9B13 metallic glass by low-temperature thermal activation process" by Griner et al. (as cited by applicant). 
Ohta et al. shows the magnetic core is a wound core (Paragraphs [0090]).
Ohta et al. does not show a round portion of the magnetic core is comprised of a ribbon whose radius of curvature is between 10 mm and 200 mm when let loose, and the round portion of the magnetic core is such that a ribbon relaxation rate defined by (2-Rw/Rf) is larger than 0.93, where Rw and Rf are, respectively, ribbon radius of curvature prior to ribbon release and ribbon radius of curvature after ribbon release and when the magnetic core is free of constraint.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a round portion of the magnetic core is comprised of a ribbon whose radius of curvature is between 10 mm and 200 mm when let loose as taught by Francoeur et al. for the device as disclosed by Ohta et al. for the benefit of forming magnetic cores that can minimized a size of a device they are used in.
Ohta et al. in view of Francoeur et al. does not show the round portion of the magnetic core is such that a ribbon relaxation rate defined by (2-Rw/Rf) is larger than 0.93, where Rw and Rf are, respectively, ribbon radius of curvature prior to ribbon release and ribbon radius of curvature after ribbon release and when the magnetic core is free of constraint.
Griner et al. shows the round portion of the magnetic core is such that a ribbon relaxation rate defined by (2-Rw/Rf) is larger than 0.93, where Rw and Rf are, respectively, ribbon radius of curvature prior to ribbon release and ribbon radius of curvature after ribbon release and when the magnetic core is free of constraint (page 20).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the round portion of the magnetic core is such that a ribbon relaxation rate defined by (2-Rw/Rf) is larger than 0.93, where Rw and Rf are, respectively, ribbon radius of curvature prior to ribbon release and ribbon radius of curvature after ribbon release and when the magnetic core is free of constraint as taught by Griner et al. for the device as disclosed by Ohta et al. in view of Francoeur et al. for the benefit of forming magnetic core with resistance to brittleness.
Moreover, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by w/Rf) is larger than 0.93, where Rw and Rf are, respectively, ribbon radius of curvature prior to ribbon release and ribbon radius of curvature after ribbon release and when the core is free of constraint. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. in view of Arakawa et al. [U.S. Patent No. 5,072,205].
Regarding Claim 10, Ohta et al. shows the claimed invention as applied above.
Moreover, Arakawa et al. also shows one or more selected from Nb, Zr, Ta and Hf in an amount that is at least 0.01 atomic percent and below 0.3 atomic percent in total (see M’α, Abstract, Col. 5, Lines 34-46).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have incidental impurities and a collective content of Nb, Zr, Ta and Hf in the composition is below 0.3 atomic percent as taught by Arakawa et al. for the device as disclosed by Ohta et al. to have such amounts as not to deteriorate the desired properties (Col. 8, Lines 6-11) and obtain excellent soft magnetic properties and fine crystalline (Col. 5, Lines 34-46).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. in view of Ohta et al. [U.S. Pub. No. 2009/0266448] (hereinafter as “Ohta ‘448).
Regarding Claim 10, Ohta et al. shows the claimed invention as applied above.
Moreover, Ohta ‘448 shows the composition of the nanocrystalline alloy contains one or more selected from Nb, Zr, Ta and Hf in an amount that is at least 0.01 atomic percent and below 0.3 atomic percent in total (Table 14, Sample 15-31).
.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. in view of Makino [U.S. Patent No. 8,491,731].
Regarding Claim 11, Ohta et al. shows the claimed invention as applied above.
In addition, Makino disclose a total amount of Re, Y, Zn, As, In, Sn, and rare earth elements is less than 2.0 atomic percent (Abstract, claim 3, Col. 2, Lines 51-55).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a total amount of Re, Y, Zn, As, In, Sn, and rare earth elements is less than 2.0 atomic percent as taught by Makino for the device as disclosed by Ohta et al. for the benefit of adding rare-earth elements with superior magnetic properties.
Regarding Claim 12, Makino et al. shows the total amount of Re, Y, Zn, As, In, Sn, and rare earth elements is less than 1.0 atomic percent (Abstract, claim 3, Col. 2, Lines 51-55).

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. in view of Herzer et al. [U.S. Pub. No. 2014/0152416] (hereinafter as “Herzer ‘416”).
Regarding Claims 13-15, Ohta et al. shows the claimed invention as applied above.
Regarding Claim 13, Herzer ‘416 shows an electrical power distribution transformer comprising the magnetic core of claim 1 (for current transformers, Paragraph [0085]).
Regarding Claim 14, Herzer ‘416 shows a magnetic inductor for electrical power management operated at commercial and high frequencies, comprising the magnetic core of claim 1 (Paragraph [0085]).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an electrical power distribution transformer, a magnetic inductor for electrical power management operated at commercial and high frequencies, and a transformer utilized in power electronics as taught by Herzer ‘416 for the device as disclosed by Ohta et al. to obtain desirable operating characteristics.
Regarding the recitation of a an electrical power distribution transformer, a magnetic inductor for electrical power management operated at commercial and high frequencies, and transformer utilized in power electronics, they cannot be relied upon to distinguish over the Herzer ‘416 reference because they are seen as intended use (i.e., when the claim is directed to a circuit device, any recitation concerning the input or output signal of such circuit device or environment in which the circuit device is employed is not part of the inventive circuit device). Only structural and functional limitations are given patentable weight. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. in view of “Nanocrystalline soft magnetic material FINEMET” by Hitachi Ltd. (hereinafter as Hitachi) (as cited by applicant).
Regarding Claim 14, Ohta et al. shows a magnetic core as applied above.
Moreover, Hitachi discloses the magnetic core further comprising a magnetic inductor for electric power management operated at commercial and high frequencies (page 2, bottom, page 5, top).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the inductor for electrical power management operated . 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. in view of Ohta et al. [U.S. Patent No. 8,287,666] (hereinafter as “Ohta ‘666”).
Ohta et al. shows the device being an electrical power distribution transformer, or a magnetic inductor for electrical power management operated at commercial and high frequencies (transformers for power magnetic devices, Paragraph [0094]).
Ohta et al. does not show a magnetic core loss of 0.2 W/kg-0.5 W/kg at 60 Hz and 1.6 T and a core loss of 0.15 W/kg-0.4 W/kg at 50 Hz and 1.6T, having a B800 exceeding 1.7 T.
Ohta ‘666 shows the magnetic core having a core loss of 0.2 W/kg-0.5 W/kg at 60 Hz and 1.6 T (a linear correlation of the core loss=P and the frequency is shown in figure 19, and at 60 Hz, the core loss linearly increases as frequency increases, thus the core loss is around 0.175 W/kg, as seen in figure 18, the core loss at 60Hz/1.6 would be more than 0.175W/kg; figures 18-19, Col. 23, lines 1-29) and a core loss of 0.15 W/kg-0.4 W/kg at 50 Hz and 1.6T (Figure 18), having a B800 exceeding 1.7 T (saturation magnetization, {Applicant discloses that in practical application B800 is treated as saturation magnetization, Paragraph [0069]} is 1.7 or more, Col. 2, Lines 15-25).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a magnetic core loss of 0.2 W/kg-0.5 W/kg at 60 Hz and 1.6 T and a core loss of 0.15 W/kg-0.4 W/kg at 50 Hz and 1.6T, having a B800 exceeding 1.7 T as taught by Ohta ‘666 for the device as disclosed by Ohta et al. for the benefit of manufacturing magnetic materials with a sufficient magnetization for various devices (Col. 1, Lines 24-30). 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. in view of “Nanocrystalline soft magnetic material FINEMET” by Hitachi Ltd. (hereinafter as Hitachi) (as cited by applicant) and Ohta et al. [U.S. Patent No. 8,287,666] (hereinafter as “Ohta ‘666”).
Regarding Claim 18, Ohta et al. shows the device being a magnetic inductor for electrical power management operated at commercial and high frequencies, or a transformer utilized in power electronics (transformers for power magnetic devices, Paragraph [0094]).
Ohta et al. does not show the magnetic core having a core loss of less than 30 W/kg at 10 kHz and an operating induction level of 0.5T, and having a B800 exceeding 1.7 T.
Hitachi disclose the device comprising the magnetic core having a core loss of less than 30 W/kg at 10 kHz and an operating induction level of 0.5T (Page 5, top, graph).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a magnetic core loss of less than 30 W/kg at 10 kHz and an operating induction level of 0.5T as taught by Hitachi for the device as disclosed by Ohta et al. for the benefit of being able to operate the device with large current. 
Ohta et al. in view of Hitachi does not show having a B800 exceeding 1.7 T.
Ohta ‘666 shows having a B800 exceeding 1.7 T (saturation magnetization, {Applicant discloses that in practical application B800 is treated as saturation magnetization, Paragraph [0069]} is 1.7 or more, Col. 2, Lines 15-25).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a B800 exceeding 1.7 T as taught by Ohta ‘666 for the device as disclosed by Ohta et al. in view of Hitachi for the benefit of manufacturing magnetic materials with a sufficient magnetization for various devices (Col. 1, Lines 24-30).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. in view of Ohta et al. [WO 2008-133301] (hereinafter as Ohta ‘301).
r/B800 exceeding 0.8, and B800 exceeding 1.7 T.
Ohta ‘301 shows having Br/B800 exceeding 0.8 (Table 5, 1.69/1.76=.96), and B800 exceeding 1.7 T (Table 5, 1.76).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have Br/B800 exceeding 0.8, and B800 exceeding 1.7 T as taught by Ohta ‘301 for the device as disclosed by Ohta et al. to provide high saturation magnetic flux density and low coercive force with small hysteresis loss (Abstract). 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. in view of Motoki et al. [JP 2014-125675] (as cited by applicant).
Ohta et al. shows the claimed invention as applied above but does not show having Br/B800 exceeding 0.8, and B800 exceeding 1.7 T.
Motoki et al. shows having Br/B800 exceeding 0.8 (B80/B800=0.9 and Br/B80=0.9, thus 0.9 x B800 = Br/0.9 making Br/B800 = 0.9x0.9 = 0.81, page 20, first paragraph), and B800 exceeding 1.7 T (B800 = 1.64T/0.87 = 1.89 T, page 18, third paragraph, page 20, first paragraph, Table 2).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have Br/B800 exceeding 0.8, and B800 exceeding 1.7 T as taught by Motoki et al. for the device as disclosed by Ohta et al. for the benefit improving inhibition of iron loss (Abstract). 

Response to Arguments
Applicant's arguments filed 5/24/2021, Supplemental Rule 132 Declaration filed 10/02/2020, First Rule 132 Declaration filed 01/07/2020 have been fully considered but they are not persuasive.

Note that the limitation "heat-treated local structure" is a product-by-process limitation. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP §2113.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. the nanocrystalline alloy ribbon, does not depend on its method of production, i.e. heat-treated local structure. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).

Therefore, one of ordinary skill in the art would expect the alloy ribbon of Ohta et al. to have a magnetic induction at 80 A/m exceeding 1.6 T and below 1.75 T and a coercivity Hc of less than 4 A/m, as the alloy ribbon of Ohta et al. is of a substantially identical composition and microstructure and is produced by a substantially identical process. In the case where "the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." See MPEP §2112.01.
Since the arguments about heating rate refer only to the invention from the specification and disclosure but not to claim 1, the arguments is insufficient to overcome the rejection of claim 1 based upon Ohta et al.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., heating rate, square-root time relationship between the heating rate and the resulting molecular structure and properties) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., heat treatment by heat conduction) are not recited in the rejected claim(s).  Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
According to claim 1, the claim limitations refer to a product which results into a magnetic core with a broad range of a composition represented by FebalCuxBySizAaXb. Claim 1 is not a method claim and does not include any method steps (i.e. heat treatment by heat conduction) and the arguments keeps relying on method steps to overcome the rejection of Ohta et al. applied under 35 U.S.C 103. Since the arguments about method steps refer only to the invention from the specification, disclosure, and declaration but not to claim 1, the argument is insufficient to overcome the rejection of claim 1 based upon Ohta et al.  Moreover, Ohta et al. shows overlapping ranges in Abstract, Table 6, Sample 5-10, Paragraphs [0012], [0048], [0050] which teaches a nanocrystalline alloy ribbon with a substantially identical composition and microstructure, as discussed above. In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05. In the case where "the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." See MPEP §2112.01. Note that "a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments." See MPEP §2123 (I). Furthermore, "disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP §2123 (II).  The examiner notes that the rejection by Ohta et al. of claim 1 is based on obviousness.
Also, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The 
Although 0.0017-3.33 °C/sec does not overlap with 50 °C/sec, in Paragraph [0080] Ohta et al. also teaches 100°C/min or higher to form a nanocrystalline alloy ribbon with a substantially identical composition and microstructure which overlaps 50 °C/sec. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have 50 °C/sec, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Applicant argues that Table 9 of Ohta et al. shows the coercivity (Hc) of 6.8 A/m or greater and not less than 4 A/m.  However, Table 9 have Samples 8-1 to 8-7 that shows different compositions that does not meet or overlap the claimed limitations and therefore would yield different coercivity ranges.  The examiner relies on Table 6, Sample 5-10 for claim 1 in order to meet the composition FebalCuxBySizAaXb, where 0.6 at.%≤x<1.2 at.% (Abstract, Table 6, Sample 5-10, x=1), 10 at.%≤y≤20 at.% (Abstract, Table 6, Sample 5-10, y=12), 0 at.%<z≤10 at.% (Abstract, Table 6, Sample 5-10, z=4), 10 at.%<(y+z)≤24 at.% (Abstract, Table 6, Sample 5-10, y+z=16), and 0 at.%≤a≤10 at.% (Abstract, Table 6, Sample 5-10, a=1), 0 at.%≤b≤5 at.% (Abstract, Table 6, Sample 5-10, b=0), at.% being atomic percent, and where A is an optional inclusion of at least one element selected from Ni, Mn, Co, V, Cr, Ti, Zr, Nb, Mo, Hf, Ta and W (Abstract, Table 6, Sample 5-10), and X is an optional inclusion of at least one element selected from Re, Y, Zn, As, In, Sn, and rare earth elements (since X is an optional inclusion then according to Table 6, b=0 since it is optional), a total content of Ti, Mo, Nb, Zr, Ta and Hf in the composition is below 0.3 atomic percent (since Ti, Mo, Nb, Zr, Ta and Hf is not included in Table 6, Sample 5-10, then it is about zero). 

In particular, as argued in the Declaration under rule 132, Applicant argues that that Ohta does not disclose or suggest nanocrystals with average particle sizes of less than 40 nm and occupying more than 30 volume percent, citing that the examples of Ohta have coercivities between 6.8 and 7.2 A/m, and thus implicitly discloses an average particle size of less than 40 nm. Applicant further argues that direct heat conductive contact is essential to achieving the radius of ribbon curvature of at least 200 mm, and argues that Ohta teaches neither. Applicant argues, as the Declaration also declares, that Ohta does not teach the claimed magnetic induction at 80 A/m exceeding 1.6 T.
In response, Examiner notes that Ohta et al. teaches that its nanocrystalline alloy ribbon comprises a local structure having nanocrystals with average diameters of 60 nm or less, which overlaps with the instantly claimed range of less than 40 nm, dispersed at a volume fraction of 50% or more in an amorphous matrix, which meets the instantly claimed range of more than 30 volume percent. (Abstract, [0012]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05.
In response, although Ohta et al. discloses examples having coercitivies of 6.8 A/m or higher, Ohta et al. teaches a nanocrystalline alloy ribbon with a substantially identical composition and microstructure, as discussed above. Therefore, one of ordinary skill in the art would expect the broader teachings of Ohta et al. to encompass a coercivity He of less than 4.0 A/m, as the alloy ribbon of Ohta et al. is of a substantially identical composition and 
Regarding Applicant's argument that Ohta's microstructure is not substantially identical, Examiner notes that Ohta et al. teaches that its nanocrystalline alloy ribbon comprises a local structure having nanocrystals with average diameters of 60 nm or less, which overlaps with the instantly claimed range of less than 40 nm, dispersed at a volume fraction of 50% or more in an amorphous matrix. (Abstract, [0012]). Thus, Ohta's microstructure is substantially identical to that of the claimed invention.
Regarding Applicant's arguments to the examples of Ohta et al., Examiner notes that "a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments." See MPEP §2123 (I). Furthermore, "disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP §2123 (II). In response to Applicant's argument that the examples of Ohta have coercivities between 6.8 and 7.2 A/m, and thus implicitly discloses that an average particle size of less than 40 nm, Examiner notes that this argument amounts to mere speculation or opinion and is not substantiated by evidence. In response to Applicant's argument that Ohta et al. does not teach the claimed radius of curvature, Examiner notes that Ohta et al. teaches a radius of curvature of 650 mm or more, as shown in Table 9, which satisfies the instantly claimed range of at least 200 mm. Regarding the claimed magnetic induction, coercivity, and core loss, one of ordinary skill in the art would 
Applicant argues that Ohta does not disclose a magnetic induction at 80 A/m exceeding 1.6 T and below 1.75 T because Ohta does not teach a substantially identical process. Applicant argues that the instant method uses a two-step heat treatment, while Ohta uses a single-step heat treatment. Applicant points to paragraph [0068] of the instant specification for evidence, in which an alloy ribbon is first annealed at a heating rate of 50C/s and held at 481°C, followed by secondary annealing at 430C for 5,400 sec. As shown by Fig. 4, the ribbon did not achieve the claimed limitation before the second anneal. Applicant further argues that Ohta teaches away from 50C/s or higher, or even from 10C/s or higher, suggesting that lower heating rates are preferred. Applicant further argues that paragraph [0068] and Fig. 4 shows criticality of the heat-treatment process. Applicant's Declaration and Supplement Declaration argues that the direct heat conductive contact between the ribbon and the metal heating block or heating bath, as stated in paragraphs [0059] and [0068] are essential to achieving a heating rate of 10°C/s or more but Ohta does not disclose direct heat conductive contact. In other words, Applicant argues that to achieve a heating rate of 10°C/s or more, heating by conduction by contacting the heated metal block, is necessary. Applicant argues that Ohta uses a furnace, and thus cannot achieve a heating rate exceeding 10°C/s.
In response, Examiner notes that the cited paragraph [0068] and Fig. 4 does not provide sufficient evidence that the instant two-step heat treatment is critical. For example, it is unclear whether or not a single annealing of a longer holding time would achieve the claimed limitation. For example, the process described in paragraphs [0027] and/or [0028] of Applicant's specification comprises heating a nanocrystalline alloy ribbon at an average heating rate of more than 10 °C/sec. from room temperature or higher to a predetermined holding temperature ranging from 430 °C to 550 °C, and holding the ribbon at the holding temperature for less than 30 seconds. There is no second step mentioned in this method.
 identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." See MPEP §2112.01.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., two-step heating processes and/or treatment) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. the magnetic core, does not depend on its method of production, i.e. two-step heating processes and/or treatment. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
Regarding Applicant's arguments that Ohta teaches away from a heating rate of 10C/s or more, Examiner notes that the general teaching of Ohta of 100°C/min or more overlaps with 10C/s or more. Furthermore, note that "a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments." See MPEP §2123 (I). Furthermore, "disclosed examples and preferred embodiments do not 
In response to Applicant's argument that to achieve a heating rate of 10°C/s or more, heating by conduction by contacting the heated metal block, is necessary, and that because Ohta teaches using a furnace, Ohta cannot have a heating rate exceeding 10°C/s, Examiner notes that these arguments amount to mere speculation or opinion and are not substantiated by evidence. One of ordinary skill in the art would recognize that there is more than one way to achieve a high rating rate. Applicant has provided no evidence that a furnace cannot achieve a heating rate of 10°C/s or more.
Applicant argues that the Office Action has not provided a reason why Ohta provides both suggestion and a reasonable expectation of success. Applicant further argues that the Office Action merely asserts that the method of Ohta is substantially identical and is expected to have the claimed limitation, and has not provided a factual basis for why the reasonable expectation of success and suggestion of such reasonable expectation can be found in Ohta, and this cannot be based on speculation, unfounded assumptions, or hindsight. Applicant argues that as such, no prima facie case of obviousness has been established.
In response, Examiner notes that in the case where "the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." See MPEP §2112.01.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that a two-step heat treatment, citing the Declaration, which states that due to a t1/2 relationship, a more rapid heat rate is necessary to achieve a size of 40 nm and 30 volume percent. Applicant concludes that due to statements made in paragraph [0011], [0068] and Fig. 4, a two-step heat treatment with the heating rate exceeding 10°C/s in the first heat treatment is critical to achieving the combination of both the size and crystal volume, and a heat treatment step not involving 50°C/s as the first step would not achieve the recited size and volume percent. Furthermore, Applicant argues that the present application discloses a criticality 
In response to Applicant's allegations of criticality/unexpected results, Examiner notes that the cited portions in the specification and statements in the Declaration and Supplement Declaration do not provide sufficient evidence to demonstrate criticality of the two-step heat treatment. Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See MPEP §716.02. Since applicant has not provided objective evidence commensurate in scope with the claims (e.g., experimental data), Applicant's argument is not found convincing. Similarly, in response to Applicant's argument that the examples of Ohta do not have coercitivies below 4 A/m, and thus implicitly discloses that an average particle size of less than 40 nm, Examiner notes that this argument amounts to mere speculation or opinion and is not substantiated by evidence. Furthermore, Examiner notes that "disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP §2123 (II).
Applicant argues that that the process of Ohta et al. is not substantially identical to that of the present invention. Applicant notes that an example in the instant specification uses a heating rate of more than 10°C/s (or 600°C/min) or 50°C/s (or 3000°C/min), while the heating rate in Ohta et al. is preferably 100°C/min or more (1.6°C/s or more). Applicant refers to paragraphs [0009]-[0013] and [0068] to discuss the effects of the aforementioned heat treatment. Applicant argues that the Office's assertion based on Ohta's composition, crystal grain size, and total volume does not negate the possibility that the molecular structure could be 
In response, in the instant specification notes that a heating rate of only greater than 10°C/s is needed. ([0031]). Furthermore, note that the heating rate of Ohta et al. is overlapping with 10°C/s. As Ohta et al. teaches a substantially identical composition and process of making, the claimed coercivity of less than 4 A/m and core loss would be expected by one of ordinary skill in the art, absent evidence to the contrary (i.e., by comparative test data). In the case where "the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." See MPEP §2112.01.
Examiner notes that the rejection made is based on obviousness, not inherency (i.e., anticipation). Examiner further notes that the cited paragraphs and do not provide sufficient evidence to demonstrate criticality of the heating rate. Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See MPEP §716.02.
In addition, Examiner notes that the instant specification does not provide sufficient evidence that the instant two-step heat treatment is critical. For example, it is unclear whether or not a single annealing of a longer holding time would achieve the claimed limitation. Furthermore, Examiner notes that Ohta et al. also teaches a second heat treatment, wherein the ribbon is kept at a temperature of about 350-430°C for 1 hour or more, preferably 24 hours or less, and more preferably 4 hours or less. Therefore, the method of Ohta et al. is substantially identical to that of the instant method, and Ohta et al. is expected to have the claimed limitation. Note that the "before 2nd anneal" is not representative of the teachings of Ohta et al. In the case where “the claimed and prior art products are identical or substantially identical in structure 
Regarding Applicant's arguments that Ohta et al. teaches away from a heating rate of 10°C/s or more, Examiner notes that the general teaching of Ohta et al. of 100°C/min or more overlaps with 10°C/s or more. Furthermore, note that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” See MPEP §2123 (I). Furthermore, “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP §2123 (II).
Regarding Applicant's arguments that Ohta et al. does not enable an alloy ribbon having all the properties recited in claim 1 and one having ordinary skill in the art would not be motivated to arrive the features as recited in claim 1 is found not persuasive because Ohta et al. shows a magnetic core (Abstract, Paragraph [0045]) with the compositions (see claim 1), the nanocrystalline alloy ribbon having a heat-treated (annealing and heat treatment, Abstract, Paragraphs [0018], [0052], [0055], [0056]) local structure (nano-crystalline in an amorphous structure, Abstract, Paragraph [0012]) including nanocrystals with average particle sizes of less than 40 nm (Abstract, Paragraph [0012]) dispersed in an amorphous matrix and are occupying more than 30 volume percent of the nanocrystalline alloy ribbon (Abstract, Paragraph [0012]), and the magnetic core having a coercivity of less than 4 A/m (as of limitation "a coercivity of less than 4 A/m", it is seen that the Ohta et al. reference has the same structural and composition limitations as of the invention, therefore, a coercivity of less than 4 A/m is expected, see explanation below).  
Ohta et al. does not explicitly teach a magnetic induction at 80 A/m exceeding 1.6 T and below 1.75 T and a coercivity of less than 4 A/m.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to the specific ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, 
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. the nanocrystalline alloy ribbon, does not depend on its method of production, i.e. heat-treated local structure. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
In addition, Ohta et al. teaches a nanocrystalline alloy ribbon with a substantially identical composition and microstructure such that its alloy ribbon is made by a substantially identical process comprising heating the alloy ribbon at an average heating rate of 0.1-200°C/min or higher from preferably about 250°C or higher or 300°C or higher to a predetermined holding temperature of 430-500°C, and holding at the holding temperature for 1 hour or less, preferably 30 min or less, more preferably 20 min or less, most preferably 15 min or less ([0080]-[0084]). In Paragraph [0080], Ohta et al. also teaches 100°C/min or higher to form a nanocrystalline alloy ribbon with a substantially identical composition and microstructure.
This process is substantially identical to the process described in Applicant's originally filed specification (such as [0027], [0031]) comprising heating a nanocrystalline alloy ribbon at an average heating rate of more than 50 °C/sec from room temperature or higher to a predetermined holding temperature ranging from 430 °C to 530 °C, and holding the ribbon at the holding temperature for less than 90 min.
Therefore, one of ordinary skill in the art would expect the alloy ribbon of Ohta et al. to have a magnetic induction at 80 A/m exceeding 1.6 T and below 1.75 T and a coercivity Hc of less than 4 A/m, as the alloy ribbon of Ohta et al. is of a substantially identical composition and microstructure and is produced by a substantially identical process. In the case where "the 
In response to Applicant's allegations of criticality/unexpected results, Examiner notes that the cited portions in the specification and statements in the Declaration and Supplement Declaration do not provide sufficient evidence to demonstrate criticality of the two-step heat treatment by stating “the present application discloses that the resulting compound having such a heat-treated local structure is unexpectedly superior in a magnetic induction at 80 A/m exceeding 1.6 T”. Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See MPEP §716.02. Since applicant has not provided objective evidence commensurate in scope with the claims (e.g., experimental data), Applicant's argument is not found convincing. Examiner notes that this argument amounts to mere speculation or opinion and is not substantiated by evidence. 
Applicant further argues that paragraph [0046] and/or [0051] of the instant specification shows the criticality of the claimed Cu content, while Ohta merely teaches a broadly overlapping range. Paragraphs [0047] and/or [0051] states that Cu atoms form clusters if ≥1.2 at.%.
Regarding Applicant's arguments pertaining to the Cu content, Examiner notes that Ohta teaches an overlapping Cu range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05. Furthermore, Applicant has no provided any evidence (e.g., comparative data) that sufficiently demonstrates the criticality of the claimed Cu range. Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See MPEP §716.02.


The declaration under 37 CFR 1.132 filed 01/07/2020 and 10/02/2020 is insufficient to overcome the rejection of claim 1 based upon Ohta et al. applied under 35 U.S.C 103 as set forth in the last Office action because: facts presented are not germane to the rejection at issue and showing is not commensurate in scope with the claim.
Also, it refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.
In response to Applicant's allegations that the Declaration and Supplemental Declaration item No. 20-23 is substantial evidence is not sufficient. According to claim 1, the claim limitations refer to a product which results into a magnetic core with a broad range of a composition represented by FebalCuxBySizAaXb. Claim 1 is not a method claim and does not include any method steps (i.e. heat treatment by heat conduction) and the declaration keeps relying on method arguments to overcome the rejection of Ohta et al. applied under 35 U.S.C 103. Since the arguments about method steps refer only to the invention from the specification, disclosure, and declaration but not to claim 1, the declaration is insufficient to overcome the rejection of claim 1 based upon Ohta et al.  Moreover, Ohta et al. shows overlapping ranges in Abstract, Table 6, Sample 5-10, Paragraphs [0012], [0048], [0050] which teaches a prima facie case of obviousness exists. See MPEP §2144.05. In the case where "the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." See MPEP §2112.01. Note that "a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments." See MPEP §2123 (I). Furthermore, "disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP §2123 (II).

In response to Applicant's allegations that the Declaration and Supplemental Declaration item No. 13-17 is substantial evidence, Examiner notes that objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See MPEP §716.02. Since applicant has not provided objective evidence commensurate in scope with the claims (e.g., experimental data), Applicant's argument is not found convincing. Examiner notes that this argument amounts to mere speculation or opinion and is not substantiated by evidence. Since the arguments about heating rate refer only to the invention from the specification, disclosure, and declaration but not to claim 1, the declaration is insufficient to overcome the rejection of claim 1 based upon Ohta et al.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., heating rate, square-root time relationship between the heating rate and the resulting molecular structure and properties) are not recited in the rejected claim(s).  Although the claims are interpreted in light of In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981.  The examiner can normally be reached on M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837